DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending and will be examined in the U.S. National stage application.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 1 and claims dependent thereon
	The phrase “the orbiting scroll wear-resistant sealing strip comprises the orbiting scroll wear-resistant sealing strip in a high-temperature and high-pressure section and the orbiting scroll wear-resistant sealing strip in a medium-temperature and medium-pressure section” (Claim 1, lines 4-7) makes the claim unclear if the wear-resistant a first orbiting scroll wear-resistant sealing strip portion in a high- temperature and high-pressure section and [[the]] a second orbiting scroll wear-resistant sealing strip portion in a medium-temperature and medium-pressure section.”	The phrase “the stationary scroll wear-resistant sealing strip comprises the stationary scroll wear-resistant sealing strip in a high-temperature and high-pressure section and the stationary scroll wear-resistant sealing strip in a medium-temperature and medium-pressure section” (Claim 1, lines 12-15) makes the claim unclear if the stationary wear-resistant sealing strip is one continuous piece located in two different regions or two separate portions located in two different regions.  Based on the specification and drawings, this limitation will be interpreted as follows: “the stationary scroll wear-resistant sealing strip comprises [[the]] a first stationary scroll wear-resistant sealing strip portion in a high-temperature and high-pressure section and [[the]] a second stationary scroll wear-resistant sealing strip portion in a medium-temperature and medium-pressure section.” 
In Regard to Claim 12
	Claim 12 recites the phrase “elasticity and plasticity of the elastic dampening component is better than that of the dampening wear-resistant sealing strip”.  The term "better" is a relative and ambiguous term which renders the claim indefinite. The term "better" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US9353746 (Hockliffe et al.; published on May 31, 2016) (HOCKLIFFE) as evidenced by US2003/0063989 (Rinella; published on April 3, 2003) (RINELLA).

In reference to Claim 1, HOCKLIFFE teaches:
		A sealing structure (includes first tip seal 48 and second tip seal 50, in combination, Abstract, col. 4, lines 10-12, Figs. 1-11), comprising: 
			an orbiting scroll (orbiting scroll 20, col. 2, line 46, Figs. 1-3) comprising an orbiting scroll spiral tooth (scroll wall 34, col. 2, line 53), wherein the orbiting scroll spiral tooth (34) is provided with an orbiting scroll spiral tooth groove (channel 52 + channel 54, in combination, col. 4, lines 12-13 and 17-21), an orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is provided in the orbiting scroll spiral tooth groove (52 + 54, in combination), the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) comprises the orbiting scroll wear-resistant sealing strip (50) in a high-temperature and high-pressure section (positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and the orbiting scroll wear-resistant sealing strip (48) in a medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is greater than a depth of the orbiting scroll spiral tooth groove (52 + 54, in combination, this “greater than” thickness limitation is best viewed in Fig. 3); 
			a stationary scroll (fixed scroll 22, col. 2, line 48) comprising a stationary scroll spiral tooth (scroll wall 28, col. 2, line 51) matched with the orbiting scroll spiral tooth (34, Fig. 1), wherein the stationary scroll spiral tooth (28) is provided with a stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, col. 4, lines 12-13 and 17-21), a stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is provided in the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28), the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) comprises the stationary scroll wear-resistant sealing strip (50 for 28) in the high-temperature and high-pressure section positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and the stationary scroll wear-resistant sealing strip (48 for 28) in the medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is greater than a depth of the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, this “greater than” thickness limitation is best viewed in Fig. 3).HOCKLIFFE does not explicitly call out a high temperature section closer to the discharge outlet and a medium temperature section closer to the suction inlet of the scroll compressor, however, as evidenced by  RINELLA that teaches a scroll compressor (title, Abstract, Figs. 1-7) including fixed and orbiting scrolls where it is well known that as the fluid becomes more and more locally compressed between the fixed and the orbiting scrolls during operation of the scroll compressor its temperature increases (¶ 0004, last six (6) lines).  Thus, the high temperature section is positioned closer to the discharge outlet (i.e., the area of the compression chamber that is at the highest compression during operation of the scroll compressor) and the medium temperature outlet would be closer to the suction inlet (i.e., the suction inlet is where the lowest temperature of the fluid is and which increases in temperature during compression along the scroll walls during operation of the scroll compressor).
	In reference to Claim 3, HOCKLIFFE further teaches that the thickness of the stationary scroll wear-resistant sealing strip (second tip seal 60, col. 4, line 39, Fig. 4) in the high-temperature and high-pressure section is greater than the thickness of the stationary scroll wear-resistant sealing strip (first tip seal 58, col. 4, line 38) in the medium-temperature and medium-pressure section, the stationary scroll spiral tooth groove (channels 62, 64, col. 4, line 40) accordingly comprises the stationary scroll spiral tooth groove in the high-temperature and high-pressure section and the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (col. 4, lines 32-36), the depth of the stationary scroll spiral tooth groove in the high-temperature and high-pressure section is greater than the depth of the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (best seen in Fig. 8, col. 3, lines 38-42).  
	In reference to Claim 8, HOCKLIFFE also teaches that a width of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is the same as that of the stationary scroll wear-resistant sealing strip (“standard tip-seal having constant sealing characteristics between the inlet and the outlet”, col. 3, lines 43-45, see Fig. 2, which includes a constant radial width of the orbiting wear-resistant sealing strip in contrast to another embodiment in Fig. 4 showing a first tip seal (58) and a second tip seal (68) having different radial widths, col. 4, lines 32-36, Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA as applied to Claim 1 above, and further in view of US7195496 (Tsuchiya et al.; published on November 19, 2005) (TSUCHIYA).  
	In reference to Claim 2, HOCKLIFFE and RINELLA do not teach a dampening sealing groove of the stationary scroll.  TSUCHIYA teaches a scroll fluid machine (title, Abstract, Figs. 1-11) where the stationary scroll (stationary scroll 17, ¶ 0004, line 1, Fig. 10) is provided with a damping sealing groove (annular groove 1, ¶ 0023, line 2, Fig. 2, or groove in PRIOR ART Fig. 11), an elastic damping component (O-ring 3 + connecting portion 7, ¶ 0024, line 1 and ¶ 0037, line 3, Fig. 2, or 26 in PRIOR ART Fig. 11) is provided in the damping sealing groove (1 or the groove in PRIOR ART Fig. 11), and a damping wear-resistant sealing strip (annular sliding member 6 or 25/27 in PRIOR ART Fig. 11) is provided on the orbiting scroll (orbiting scroll 21, ¶ 0004, line 4), the damping wear-resistant sealing strip (6 or 25/27) abuts against the elastic damping component (3 + 7 or 26), an abutting portion (lower surface of 6 abuts against top surface of 7 or the lower surface of 25/27 abuts top surface portion of the 26(s)) of the damping wear-resistant sealing strip (6 or 25/27) and the elastic damping component (3 + 7 or 26) is lower than an upper end surface (surface at the end of the lead line of reference numeral 2 in Fig. 2 or at 23 in PRIOR ART Fig. 11) of the damping sealing groove (1 of the groove in PRIOR ART Fig. 11).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an elastic dampening component and the features associated therewith as taught by TSUCHIYA and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefits of providing a robust elastic dampening component that operatively attains an effective seal against dust entering the compression chambers during operation of the scroll compressor and prevent leakage to the outer circumference of the scroll (last five lines of ¶ 0002 of TSUCHIYA).    
	In reference to Claims 4 and 9, HOCKLIFFE and RINELLA teach that the cross sections of the orbiting scroll wear-resistant sealing strip (Figs. 3-11 of HOCKLIFFE, especially Fig. 11), the stationary scroll wear-resistant sealing strip (48 + 50, in combination associated with orbiting scroll 20, Figs. 3-11 of HOCKLIFFE, especially Fig. 11) are in a shape of a square (Claim 4) and are smooth and flat (the surfaces lack surface features that would otherwise prevent a robust seal from being attained (Claim 9, i.e., smooth surfaces, col. 3, lines 19-41).  HOCKLIFFE and RINELLA do not teach a damping wear-resistant sealing strip.  TSUCHIYA teaches a scroll fluid machine (title, Abstract, Figs. 1-11) having and the damping wear-resistant sealing strip (6, Fig. 2 of TSUCHIYA) are in the shape of a square (Claim 4) and are smooth and flat (Fig. 2of TSUCHIYA, Claim 9, lack of surface features on the flat surfaces implies a smooth surface to ensure an effective seal, ¶ 0002, last five lines of TSUCHIYA).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a damping wear-resistant sealing strip are in the shape of a square and are smooth and flat as taught by TSUCHIYA and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefits of providing an effective seal against dust entering the compression chambers during operation of the scroll compressor and also prevent leakage to the outer circumference of the scroll as expressly described by TSUCHIYA (¶ 0002, last five lines).    
	In reference to Claim 6, HOCKLIFFE and RINELLA do not teach a  damping wear-resistant sealing strip and a damping sealing groove.  TSUCHIYA teaches a scroll fluid machine (title, Abstract, Figs. 1-11) having and the damping wear-resistant sealing strip (6, Fig. 2 of TSUCHIYA) disposed in a damping sealing groove (1) where the thickness of the damping wear-resistant sealing strip is a certain percentage of the depth of the damping sealing groove (see Figs. 1-9).  TSUCHIYA does not explicitly teach that the thickness of the damping wear-resistant sealing strip is between one half and three fifths of the depth of the damping sealing groove.  The PHOSITA would understand that such a specific thickness of the damping wear-resistant sealing strip can be a design choice/optimization based on the sealing requirements of the scroll compressor and its application of need.    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a damping wear-resistant sealing strip having a thickness in relation to a depth of the damping sealing groove as taught by TSUCHIYA and further select/optimize the thickness of the damping wear-resistant sealing strip to be between one half and three fifths of the depth of the damping sealing groove and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefits of providing an effective seal against dust entering the compression chambers during operation of the scroll compressor and also prevent leakage to the outer circumference of the scroll as expressly described by TSUCHIYA (¶ 0002, last five lines).    
	In reference to Claim 7, HOCKLIFFE and RINELLA teach the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section and the orbiting scroll sealing strip in the medium-temperature and medium-pressure section have a respective inherent temperature resistance associated therewith.  HOCKLIFFE and RINELLA do not specifically teach 
		(i) “a decrease in sequence” of the temperature resistance from the sealing strip in the high-temperature section to the sealing strip in the medium-temperature section,
		(ii) a temperature resistance of the damping wear-resistant sealing strip.  
With regard to (i) above, HOCKLIFFE and RINELLA further teach that “the sealing characteristics are selected to meet such local conditions and may include, variations in the size or aspect of the tip seal, the material of the tip seal, the absence of the tip seal, and the provision of formations, such as pockets in an axial end face of a scroll wall” (col. 3, lines 38-42 of HOCKLIFFE).  With this understanding, the PHOSITA can further tailor the selection of the sealing strip materials consistent with the local high temperature and local medium temperature sections of the orbiting scroll so that the temperature resistance aspect of the tip seal decreases from the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section to the orbiting scroll sealing strip in the medium-temperature and medium-pressure section that is also dependent on the sealing requirements of the scroll compressor and its application of need.  
	It would be obvious to the PHOSITA before the effective filing date to utilize the understanding having the sealing characteristics be selected to meet local conditions, such as the high temperature and medium temperature sections of the orbiting scroll as taught by HOCKLIFFE and select sealing strips for the particular area so that the temperature resistance decreases in sequence and apply this to the selection of the sealing strip materials in the high temperature/medium temperature sections of the orbiting scroll in the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of providing robust tip seals that provide an effective overall seal of the combustion chamber during operation of the scroll compressor.  
	In reference to Claim 12, HOCKLIFFE and RINELLA do not teach an elastic dampening component.  TSUCHIYA teaches a scroll fluid machine (title, Abstract, Figs. 1-11) having an elastic dampening component (26 in Fig. 11) where the elasticity and plasticity of the elastic damping component is better than that of the damping wear-resistant sealing strip (25/27, 26 is formed of silicon rubber or fluorine rubber, ¶ 0006, and 25/27 is formed of Teflon or metal, ¶ 0005).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an elastic dampening component where the elasticity and plasticity of the elastic damping component is better than that of the damping wear-resistant sealing strip as taught by TSUCHIYA and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefits of having a robust elastic dampening component that operates to provide an effective seal against dust entering the compression chambers during operation of the scroll compressor (¶ 0002, last five lines of TSUCHIYA).    
Claims 2, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA as applied to Claim 1 above, and further in view of US2002/0028150 (Kawabata et al.; published on March 7, 2002) (KAWABATA).    
	In reference to Claim 2, HOCKLIFFE and RINELLA do not teach a dampening sealing groove of the stationary scroll.  KAWABATA teaches a scroll compressor (title, Abstract, Figs. 1-13) where the stationary scroll (2, ¶ 0035, line 11, Fig. 3) is provided with a damping sealing groove (groove 46, ¶ 0036, line 7), an elastic damping component (backup tube 13, ¶ 0036, line 8) is provided in the damping sealing groove (46), and a damping wear-resistant sealing strip (dust seal 12, ¶ 0036, line 10) is provided on the orbiting scroll (orbiting scroll 1, ¶ 0035, line 11), the damping wear-resistant sealing strip (12) abuts against the elastic damping component (13), an abutting portion (lower surface of 12 abuts against top surface portion of 13) of the damping wear-resistant sealing strip (12) and the elastic damping component (13) is lower than an upper end surface (upper end surface of dust wrap 10B (¶ 0036, lines 1 and 2) in Fig. 3) of the damping sealing groove (46).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilized the damping sealing groove/elastic damping component/damping wear-resistant sealing strip features as taught by KAWABATA and incorporate them into the modified scroll compressor of HOCKLIFFE and RINELLA for at least the benefit of preventing dust from entering the compression chamber that can otherwise negative affect the operational performance of the scroll compressor as expressly described by  KAWABATA (¶ 0036, last seven lines).  
	In reference to Claims 5 and 15, HOCKLIFFE and RINELLA do not teach that
			(i) an elastic dampening component of the stationary scroll (Claim 5), 
			(ii) an outer diameter of the circle is less than a depth of the damping sealing groove (Claim 5), and 
			(iii)  the outer diameter of the circle or circular tube is smaller than the width of the damping groove (Claim 15).   
With regard to (i), (ii), and (ii) above, KAWABATA teaches a scroll compressor (title, Abstract, Figs. 1-13) where the elastic damping component (backup tube 13, ¶ 0036, line 8) is in a shape of a circle (see Fig. 3) and an outer diameter of the circle or circular tube is less than a depth of the damping sealing groove (46), and the outer diameter of the circle or circular tube (of 13) is smaller than the width of the damping sealing groove (see Fig. 3). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the elastic dampening component being in the shape of a circle or circular tube and have the outer diameter of the circle be less than a depth of the damping sealing groove and be smaller than the width of the dampening sealing groove and incorporate these specific features into the modified scroll compressor of HOCKLIFFE and RINELLA for at least the benefit of providing structures that fit within the groove that, when the scroll compressor operates, contributes to preventing dust from entering the compression chamber that can otherwise negative affect the operational performance of the scroll compressor as expressly described by KAWABATA (¶ 0036, last seven lines).  
While HOCKLIFFE and RINELLA and KAWABATA teach that a distance of the outer diameter of the circle is less than a depth of the damping sealing groove, HOCKLIFFE and RINELLA and KAWABATA do not explicitly teach that the outer diameter of the circle is between one half and three fifths of a depth of the damping sealing groove (Claim 5, lines 2-4).  The PHOSITA would understand that such specific dimensioning of the circle/circular tube relative to the depth of the damping sealing groove can be optimized (MPEP 2144.05, II, A) dependent on the level of sealing needed to prevent dust from entering the compression chamber based on the requirements of the scroll compressor and its application of need.
	It would be obvious the PHOSITA before the effective filing date of the invention to utilize the elastic dampening component where with the outer diameter of the circle or circular tube of elastic dampening component as taught by KAWABATA is further optimized to have a value of between one half and three fifths of a depth of the damping sealing groove and incorporate these specific dimensional aspects of the elastic dampening component into the construction of the elastic dampening component of the modified scroll compressor of HOCKLIFFE and RINELLA for at least the benefit of providing structures that fit within the dampening sealing groove that, when the scroll compressor operates, contribute to optimal performance of preventing dust from entering the compression chamber that can otherwise negative affect the operational performance of the scroll compressor as expressly described by KAWABATA (¶ 0036, last seven lines).  
	In reference to Claim 16, HOCKLIFFE and RINELLA and KAWABATA teach a thickness of a wall of the tube (13, Fig. 3 of KAWABATA) with a cross section is less than a width of the dampening sealing groove (see Fig. 3 of KAWABATA), however KAWABATA does not explicitly teach that the thickness of a wall of the tube with a cross section in the shape of the circular tube is less than one half of the outer diameter.  The PHOSITA would understand that such specific dimensioning of the thickness of the wall of the tube relative to the outer diameter of the tube can be optimized (MPEP 2144.05, II, A) dependent on the level of sealing needed to prevent dust from entering the compression chamber based on the requirements of the scroll compressor and its application of need.
	It would be obvious the PHOSITA before the effective filing date of the invention to utilize the elastic dampening component that has a thickness as taught by KAWABATA that is optimized to be less than one half of the outer diameter and incorporate these specific dimensional aspects of the elastic dampening component into the construction of the elastic dampening component of the modified scroll compressor of HOCKLIFFE and RINELLA for at least the benefits of providing a structure that fits within the dampening sealing groove and engages the dampening wear-resistant sealing strip that, when the scroll compressor operates, contributes to optimal performance of preventing dust from entering the compression chamber that can otherwise negative affect the operational performance of the scroll compressor as expressly described by KAWABATA (¶ 0036, last seven lines).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and KAWABATA, as applied to Claim 2 above, and further in view of US2014/0023541 (Heidecker et al.; published on January 23, 2014) (HEIDECKER) and TSUCHIYA.
	In reference to Claim 10, HOCKLIFFE and RINELLA and KAWABATA teach 
		the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section made from a high polymer material (¶ 0037), 
		the orbiting scroll wear-resistant sealing strip in the medium-temperature and medium-pressure section made from a high polymer material (¶ 0037), 
		the damping wear-resistant sealing strip a high polymer material (¶ 0037), and 
		a material of the elastic damping component as described above.
HOCKLIFFE and RINELLA and KAWABATA do not explicitly teach 
			(i) that the sealing strips are formed from a PTFE composite material comprising carbon fibers, and
			(ii) a material of the elastic damping component is a latex.  
With regard to (i) above, HEIDECKER teaches a scroll compressor that is directed toward molded seals of compressors (title, Abstract, Figs. 1-15) that includes seals formed of PTFE materials including composite PTFE materials having carbon fiber (¶s 0057 and 0058) which would inherently have a temperature resistance range thereof of - 2400C to 2800C and/or -2200C to -2500C.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal formed of PTFE materials including composite PTFE materials having carbon fiber and features associated therewith as taught by HEIDECKER and incorporate this kind of material to form the sealing strips of the modified scroll compressor of HOCKLIFFE and RINELLA and KAWABATA for the benefit of having improved seal components for compressors as expressly described by HEIDECKER (Abstract, line 1). 
	With regard to (ii) above, TSUCHIYA teaches a dust seal in a scroll fluid machine (title, Abstract, Figs. 1-9) that includes the elastic damping component being a latex (latex is broadly interpreted by the Examiner as a kind of rubber (i.e., latex rubber) and TSUCHIYA teaches that back-up tube 26 is formed of a rubber material).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a latex/latex rubber material for the elastic dampening component as taught by TSUCHIYA and incorporate this material to form the material of the elastic damping component in the modified compressor of HOCKLIFFE and RINELLA and KAWABATA for at least the benefit of constructing a robust elastic damping component that operatively contributes to prevent dust coming into the compression chamber and/or prevent leakage of fluid to the outer circumference of the scroll as expressly described by TSUCHIYA (¶ 0002, last five lines).       
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and TSUCHIYA, as applied to Claim 1 above, and further in view of US2014/0234149 (Lee et al.; published on August 21, 2014) (LEE).
	In reference to Claim 11, HOCKLIFFE and RINELLA and TSUCHIYA do not teach a heat dissipation groove.  LEE teaches a scroll compressor (title, Abstract, Figs. 1-9) that a heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2) is provided on the stationary scroll (stationary scroll 200, ¶ 0079, line 3), the damping sealing groove (groove 231 contains 233, 233) is provided between the stationary scroll spiral tooth (210) and the heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a heat dissipation groove and the features associated therewith as taught by LEE and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA and TSUCHIYA for the benefit of providing a cooling effect for the scroll compressor that is also effective to protect the compression chamber against dust intrusion from external to the compression chamber (Abstract of LEE).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA, as applied to Claim 1 above, and further in view of US5775892 (Miyasaka et al.; issued on July 7, 1998) (MIYASAKA).
	In reference to Claim 13, HOCLIFFE and RINELLA the base materials of the orbiting scroll and the stationary scroll are both formed of materials, but are silent as to the specific material(s) being used.  MIYASAKA teaches a scroll compressor (Abstract, last six lines, col. 2, lines 45-50 and col. 3, lines 63-65, Figs. 10-13D) that includes the base materials of the orbiting scroll and the stationary scroll (“pair of scroll members”, col. 5, lines 59-67 and col. 11, lines 33-67) are both the cast aluminum alloy (Abstract), and one or both of the base materials of the orbiting scroll and the stationary scroll are treated with hard anodic oxidation (anodized film 43, Abstract, col. 1, lines 7-14, col. 3, lines 50-59, and col. 22, lines 33-56).
	It would be obvious to the PHOSITA before the effective filing date of the invention to form the orbiting scroll and the stationary scroll from cast aluminum alloy and treat at least one of them hard anodic oxidation and incorporate such features to form the orbiting scroll and the stationary scroll of the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor that is robustly constructed and also to desirably keep the pair of spiral scroll members from seizing and scratching as expressly described by MIYASAKA (col. 2, lines 48-50).     
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA, as applied to Claim 1 above, and further in view of US4740143 (Nakamura et al.; issued on April 26, 1988) (NAKAMURA).
	In reference to Claim 14, HOCLIFFE and RINELLA teach a scroll compressor that compresses a fluid (col. 2, lines 42-50) that includes a sealing structure according to claim 1 (see rejection of Claim 1 above).  HOCLIFFE and RINELLA does not explicitly teach that the compressed fluid is air (i.e., making the scroll compressor a kind of “scroll air compressor”).  NAKAMURA teaches a scroll air compressor (title, Abstract, Figs. 1-34) that utilizes sectioned tip seals (tip seal element 6(s), col. 15, line 51, Figs. 23-25) where the fluid being compressed is air (col. 1, lines 10-13).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor the specifically compresses air as taught by NAKAMURA and incorporate this feature into the modified scroll compressor of HOCLIFFE and RINELLA for the benefit of having a scroll compressor that is effective to compress a fluid that is specifically air that allows the scroll compressor to be utilized in other commercially viable applications as expressly described by NAKAMURA (col. 1, lines 8-14). 
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US7364418, US4437820, US4462771, US4415317, US2007/0071626 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday March 17, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746